Title: To George Washington from William Crawford, 13 October 1769
From: Crawford, William
To: Washington, George



Sir
Old town [Md.] Octor 13th 17⟨69⟩

They Sirwayrs is to be [here] to serway your Land soon and will want there cash which I have not for them.
You may send it by Mr Harrison seald up in a Letter to me half Joes or Pensilvania mony will sute best for them.
I beleve no Person interfares with you—I shall have the hole Runout before the Sirwayr coms on the spot I have bin unwell or I would have had it don befor now I shall have that Land Entred and Sirvayd and shall Joyn another Sirway to it if I can that you had of my Brother as Mr Harrison will be up before I shall have it don you give me your sentements on it. I beleve I can make about 700 Acres there or may be more As to news I shall Refarr you to Mr Harrison. I am Sir your most Huml. Sarvat

W. Crawford

